DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-21are pending in the application and are presented to be examined upon their merits.
Response to Arguments
Regarding Examiner’s comments/Claim interpretation
The Applicant asserts a disagreement with the Examiner's comments regarding intended use, functional language, and descriptive material and further communicates that since none of the Examiner’s comments do not constitute a rejection, no substantive response is required. See Applicant’ Remarks, page 6. The Applicant is respectfully reminded that, “Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention. See 35 U.S.C. 132. The Applicant is also reminded that, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard:
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. In contrast, an examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims when examining patent applications in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989).
Because applicant has the opportunity to amend the claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow."); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969) (Claim 9 was directed to a process of analyzing data generated by mass spectrographic analysis of a gas. The process comprised selecting the data to be analyzed by subjecting the data to a mathematical manipulation. The examiner made rejections under 35 U.S.C. 101  and 35 U.S.C. 102. In the 35 U.S.C. 102  rejection, the examiner explained that the claim was anticipated by a mental process augmented by pencil and paper markings. The court agreed that the claim was not limited to using a machine to carry out the process since the claim did not explicitly set forth the machine. The court explained that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." The court found that applicant was advocating the latter, i.e., the impermissible importation of subject matter from the specification into the claim.). See also In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997) (The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification."). See MPEP 2111


In regards to interpretation of “configured to” language
	The Applicant asserts, “configured to” language differentiates from the prior art, wherein the Federal Circuit and District court case law support that “configured to” substantially limit the thing claimed as being configured “such that it is able to perform the particular use, purpose or situation recited in [the} claim”. The Applicant is respectfully reminded, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.). See MPEP 2114 II
In regards to Kensuke, the Examiner does (in part) concede that Kensuke may provide guidance and be informative regarding the acceptable level of detail required in the claims and the specification to overcome a cited reference, however, there is a question as to whether the Ex. Parte Kensuke Matusmura et al., is precedential and therefore its conclusions from the PTAB binding upon the claim interpretation set forth herein where it is unclear whether the Applicant’s use of functional claim language, is reliant on the actual design of the claimed element and not just its possible use. For example, the amended functional claim language in the preamble of “A network capture device…configured to communicate with a data communications network…under Kensuke may guide as to the patentable weight of the amended claims that limits the element network capture device design Figure 5 (200)  to communicate  with a data communication network [see  specification Fig. 5 network interface (218)  ¶0048]],  but the preamble adds, “…including one or more packet switches in communication with source communication nodes and destination communication nodes….” that is an added function used in conjunction with  the packet switches that are not part of the network capture device, but part of the Broker data communications network (10) to communicate with source and destination computing nodes Fig. 1 (10). Thus,  under the broadest reasonable interpretation the function of the packet switches in the preamble  suggests a questionable part of the  network capture device design itself and what the function “…communicate with the data communication network”  entails. See Specification, Fig. 5 [¶0047]-[¶0048].  
Again, in viewing the body of the claim, the Examiner concedes, that the limitations of “a receiver configured to receive data packets…” may be a design function of the claimed receiver within the Network Capture device, however, the specification does not describe a receiver element of the network capture device that specifically receives data packets. According to the specification, a copy of the data packets may be received by data communication network to a network capture device [0019]. The network capture device may receive mirrored data packets from one or more switches [0029], via the broker data communication network so that all packets can be inspected [0030]. The specification also describes a network interface 218 included on the network capture device which “facilitates” communication with external systems (222), but falls short to detail whether the network interface receives data packets from the packet switches. Thus, there is a question of the functional design, wherein the specification does not support the functional design of the claimed receiver -that is, the element configured to receive data packets that are received by one or more data packet switches- but provides merely the function of the network capture device (as a whole) to receive mirrored (copied) data packets. Thus, is the claimed receiver an element (or part) of the network capture device (i.e., the network interface), or is the network capture device as a whole the receiver? Thus the design of the network capture device along with the how the Applicant has intended to use the network capture device “to receive data packets…” is not clear. 
The Examiner also concedes that the limitation of claim 1 which recites, “one or more processors configured to process the data packets…” and “a transmitter to transmit”… using Kensuke may be a guide as to the patentable weight of the one or more processors to the functions of processing and transmitting, however, there is an intended use of the processor being used to “…to decode each data packet’s header or other fields…” and  “…determine when the data packet is financial data packet…”  which may be interpreted as requiring programing and/or  an algorithm without sufficient detail in specification or provided in the interpretation of the claims that defines the steps and/or procedures for how the decoding and determining step is performed (particularly the determining step wherein determining step may connote a filter  (sorting under a certain criteria) or some other process  with steps which are required to determine that the data packet is a financial data packet).  

It is also the case that claims (e.g., claims 6, 14 and 21) that recites, “configured for” may still be interpreted as intended use.

Double Patenting
	Applicant has filed a terminal disclaimer to obviate the double patent rejection. Thus the double patent rejection of the previous office action is withdrawn.

Definiteness
The newly amended claims along with the Applicant’s Remarks has raised issues of the claim(s) which are presented below for the applicant’s convenience. 

Obviousness
	The Applicant asserts that PARSONS fails to disclose and suggest, “decode each data packet’s header or other fields in the data packet (emphasis added)   to determine that the data packet is a financial data packet,” as recited in claim 1. It is respectfully mentioned that claims are given their broadest reasonable interpretation in lieu of the specification, however, limitations in the specification are not read into the claims. It is not clear from claim 1, the particulars of what the Applicant intends the claim to perform or how to decode and to determine in the claim to be financial data packets entails. In the broadest reasonable interpretation “to decode” can mean “to translate” or “convert”, “analyze” etc., . However, the limitation does not limit this decode to “the header” but recites vaguely, “…or to other fields in the data packet…” as well as stipulates,” …to determine that the data packet is a financial data packet”. It is known in the art that a data packet is a unit of digital communication wherein the packet has a header and a payload. The header keeps overhead information about the packet (e.g., transmission related data), and a payload, which represents the bulk of the data packet, and represents the data being carried [1].
Under the broadest reasonable interpretation of the claim, PARSONs suggest analysis of the payload which reads on “…other fields in the data packet” to perform the Applicant’s determining step of determining that the data packet is a financial packet…” (of a certain type).  The fact that PARSONS determines certain types of financial packets [0032], does not preclude that the financial packets that the processor analyzes are not also data packets. In other words, different types of data financial data packets 
	 In regards to “…a transmitter configured to transmit financial data packets to a risk exposure  computer system…” Fig. 1 drawings show that the Network Capture Device (28) sending packet data to the normalization data processor (30), and not the Risk Analysis Exposure Computer System (32) within the Broker Data Communication Network (10). The specification also suggests that trading systems are properly configured to be monitored by a risk analysis system in the admitted prior art   US 7,778,915 [see specification 0008]. The Examiner has added this reasoning suggested by the specification in combination with PARSONS as part of the obvious rejection below for the applicant’s convenience.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmitter configured to transmit financial data packets to a risk exposure computer system in Figure 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Unclear Scope

Claim 2 recites, ”a receiver configured to receive data packets recieved by one or more packet switches…” is the claimed receiver an element (or part) of the network capture device (i.e., the network interface), or is part of the packet switches?


"Examiners should bear in mind that "an essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous, Only in this way can uncertainties of claim scope be removed as much as possible, during the administrative process." In re Zletz 13 USPQ2d 1989; MPEP 2173.02 lll(B).









Claim Rejections- 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over PARSONS (US 2013/0262287) in view of Applicant’s background and Admitted prior art ANGLE (US 7,778,915).
CLAIM 2
A network capture device for processing data packets in a data communications network, the
data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, the network capture device comprising:
a receiver (300) configured to receive data packets received by the one or more packet switches in the data communications network;(see Figs. 3-7, incoming packets, ¶0032,¶ 0034)

one or more processors configured to process the data packets to decode each data packet's header or other fields in the data packet to determine when the data packet is a financial data packet; and (300)[¶0037-¶0038]
a transmitter (300) configured to transmit financial data packets for analysis by a risk exposure computer system. [PARSONS Fig. 6 out stream data packets,  ¶0005-¶0006; ¶0031-¶0033; ¶0036].
PARSONs does not explicitly disclose that the transmission of financial data packets is “…for analysis by a risk exposure computer system”, which is the intended use of the transmitted financial data packets- which calls to question its patentable weight [see e.g., MPEP 2103 IC].  Also the admitted prior 

CLAIM 3
 	The network capture device in claim 2, wherein the data communications network includes one or more data paths that do not include the network capture device for conveying the data packets
to one or more of the destination computing nodes. .[PARSONS ¶0005-¶0006, ¶0031-¶0033]

CLAIM 4
The network capture device in claim 2, wherein the one or more processors includes a normalization processor configured to eliminate duplicate data packets and convert remaining financial data packets to a standard data packet format [¶0040]

CLAIM 5
The network capture device in claim 2, wherein the data packets from the source computing nodes include intraday security issue information involving potential disparate systems, multiple parties,
and multiple liquidity destinations. [¶0005-¶0006, ¶0031-¶0033]

CLAIM 6
The network capture device in claim 2, wherein the financial data packets include data packets associated with at least one of computer securities trading algorithms and other order generators that are not expected, authorized, or configured for risk monitoring. [¶0046-¶0049]

CLAIM 7

and some of the data packets do not include financial data. 1.[see Parsons, Abstract, ¶0005-¶0006, ¶0031-¶0033]

CLAIM 8
The network capture device in claim 2, wherein the financial data packets include pre-trade,
at-trade, and post-trade data packets. 1.[see Parsons, Abstract, ¶0005-¶0006, ¶0031-¶0033]

CLAIM 9
 The network capture device in claim 2, wherein the financial data packets are formatted with a
FIX communications protocol or with an OUCH communications protocol. [see Parsons, Abstract, 0005-
0006, 0031-0033]

CLAIM 10
A method for processing data packets in a data communications network, the data
communications network including one or more packet switches in communication with source
computing nodes and destination computing nodes, the method comprising:
a network capture device receiving data packets received by the one or more packet switches in the data communications network; [see Parsons, Abstract, 0005-0006, 0031-0033]
wherein the financial data packets include pre-trade, at-trade, and post-trade data packets. 1.[see Parsons, Abstract, 0005-0006, 0031-0033] 

CLAIM 9
The network capture device in claim 2, wherein the financial data packets are formatted with a FIX communications protocol or with an OUCH communications protocol. [see Parsons, Abstract, 0005- 0006, 0031-0033]



CLAIM 10
 A method for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source 

CLAIM 7- The network capture device in claim 2, wherein some of the data packets include financial data
and some of the data packets do not include financial data. 1.[see Parsons, Abstract, 0005-0006, 0031-
0033]

CLAIM 8
The network capture device in claim 2, wherein the financial data packets include pre-trade, at-trade, and post-trade data packets. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]






CLAIM 9
The network capture device in claim 2, wherein the financial data packets are formatted with a FIX communications protocol or with an OUCH communications protocol. [see Parsons, Abstract, 0005 0006, 0031-0033]


CLAIM 10
A method for processing data packets in a data communications network, the data communications network including one or more packet switches in communication with source computing nodes and destination computing nodes, the method comprising:

other fields in the data packet to determine when the data packet is a financial data packet; and the
network capture device transmitting financial data packets for analysis by a risk exposure computer
system. [see Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 11
The method in claim 10, wherein the data packets are forwarded to one or more of the destination computing nodes along one or more data paths that do not include the network capture device. [see Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 12
The method in claim 10, further comprising: the network capture device transmitting the
financial data packets to a normalization data processor that eliminates duplicate data packets and
converts remaining financial data packets to a standard data packet format, and the normalization data
processor transmitting the financial data packets converted to the standard data packet format for
analysis by the risk exposure computer system. [see Parsons, Abstract, 0005-0006, 0031-0033]




CLAIM 13
The method in claim 10, wherein data packets from the source computing nodes include
intraday security issue information involving potential disparate systems, multiple parties, and multiple
liquidity destinations. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 14
The method in claim 10, wherein the financial data packets include data packets associated
with at least one of computer securities trading algorithms and other order generators that are not
expected, authorized, or configured for risk monitoring. [see Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 15

the data packets do not include financial data. 1.[see Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 16
The method in claim 10, wherein the financial data packets include pre- trade, at-trade, and
post-trade data packets. [NFDM]

CLAIM 17
 	The method in claim 10, wherein the financial data packets are formatted with a FIX
communications protocol or with an OUCH communications protocol. . [see
Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 18
A non-transitory, computer-readable storage medium for storing a computer-readable
instructions that, when executed by one or more processors, cause the one or more processors to
perform a method for processing data packets in a data communications network, the data
communications network including one or more packet switches in communication with source
computing nodes and destination computing nodes, wherein the one or more processors include a
network capture device having a packet analyzer, a network analyzer, a protocol analyzer, or a packet
sniffer and the network capture device is separate from the destination computing nodes, the method
comprising: a network capture device receiving data packets received by the one or more packet
switches in the data communications network; the network capture device processing the data packets
including decoding each data packet's header or other fields in the data packet to determine when the
data packet is a financial data packet; and the network capture device transmitting financial data
packets for analysis by a risk exposure computer system. 1.[see Parsons, Abstract, 0005-0006, 0031-
0033]

CLAIM 19
The non-transitory, computer-readable storage medium in claim 18, wherein the data
communications network includes one or more data paths that do not include the network capture
device for conveying the data packets to one or more of the destination computing nodes. [see
Parsons, Abstract, 0005-0006, 0031-0033]

CLAIM 20
The non-transitory, computer-readable storage medium in claim 18, wherein data packets
from the source computing nodes include intraday security issue information involving potential
disparate systems, multiple parties, and multiple liquidity destinations. [see Parsons, Abstract, 0005-
0006, 0031-0033]

CLAIM 21
The non-transitory, computer-readable storage medium in claim 18, wherein the financial
data packets include data packets associated with at least one of computer securities trading algorithms
and other order generators that are not expected, authorized, or configured for risk monitoring. [0046-
0049]


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692